DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 3/15/2022. Claims 1-2, 4-12 and 14-22 are pending in the application. Claims 3 and 13 are cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 11-12 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elvin-Jensen US 5,201,432.
With regards to claim 1, Elvin-Jensen discloses a bulk material shipping container 10 comprising: a compartment 12 defining an interior volume and including a top wall assembly 50 enclosing the interior volume, the top wall assembly including a molded outer structure having an inner section with an opening 68 formed therethrough, a central section surrounding the inner section including a top wall 54 and a bottom wall 52 spaced apart from the top wall to form an interior cavity, and an outer section surrounding the central section, wherein an inner reinforcing structure 58 is positioned within the interior cavity and encapsulated in the central section; a material loading assembly 70/72/74 connected to and supported by the top wall assembly over the opening formed therein; and a material unloading assembly 28/30/31/36 at a bottom portion of the compartment.

With regards to claim 2, Elvin-Jensen discloses the top wall assembly 50 mates with a first upper corner assembly 26, a second upper corner assembly 26, a third upper corner assembly 26, and a fourth upper corner assembly 26 of the compartment. (Col 2:18-28)

With regards to claim 11, Elvin-Jensen discloses a bulk material shipping container top wall assembly 50 comprising: a molded outer structure having an inner section with an opening 68 formed therethrough, a central section surrounding the inner section including a top wall 54 and a bottom wall 52 spaced apart from the top wall to form an interior cavity, and an outer section surrounding the central section; and an inner reinforcing structure 58 positioned within the interior cavity and encapsulated in the central section.

With regards to claim 12, Elvin-Jensen discloses the outer structure is configured to mate with a first upper corner assembly, a second upper corner assembly, a third upper corner assembly, and a fourth upper corner assembly of a compartment of a bulk material shipping container.

With regards to claims 21 and 22, Elvin-Jensen discloses the outer structure comprises an assembly of molded plastic panels forming a unitary outer structure. (Col 1:34-45)

Claim Rejections - 35 USC § 103
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claims 4 and 14, Elvin-Jensen discloses the outer structure includes four partially raised corner sections 78 (Col 3:26-33) extending from four respective corners of the outer section but it does not the raised corners are L-shaped.
However, Hartley teaches that it was known in the art to have a bulk material shipping container having a top wall include four L-shaped partially raised corner sections 28/30 (Abstract and Para. 0031) extending from four respective corners of the outer section.
The inventions of Elvin-Jensen and Hartley are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes an inlet and raised corners on the top wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the four partially raised corner sections in Elvin-Jensen by providing an L-shape as taught by Hartley for the purposes of providing an alternate shape of the raised corners to aid in the lifting of the container.

With regards to claims 5 and 15, Hartley further teaches the outer structure includes four outer lips (leg 32/leg 36) extending downwardly from the outer section.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Jackson US 3,595,424.
With regards to claims 6, 7, 16 and 17, Elvin-Jensen discloses inner reinforcing structures but it does not specifically disclose the inner reinforcing structure includes wood; and the inner reinforcing structure includes balsa wood.
However, Jackson teaches that it was known in the art to have a bulk material shipping container having inner reinforcing structures include wood; and the inner reinforcing structure includes balsa wood. (Col 1:55-60 and 2:55-61)
The inventions of Elvin-Jensen and Jackson are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes inner reinforcing structures. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Elvin-Jensen by providing a wood and balsa wood in the inner reinforcing structures as taught by Jackson for the purposes of providing more insulation to the container.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claim 8, Elvin-Jensen discloses a bulk material shipping container 10 comprising: a compartment 12 defining an interior volume and including a top wall assembly 50 enclosing the interior volume, the top wall assembly including a molded outer structure and an inner reinforcing structure 58 encapsulated in the outer structure, the top wall assembly mating with a first upper corner assembly 26 (Col 2:18-28), a second upper corner assembly 26, a third upper corner assembly 26, and a fourth upper corner assembly 26 of the compartment, the outer structure including an inner section, a central section surrounding the inner section and including a top wall 54 and a bottom wall 52 spaced apart from the top wall defining an interior cavity in which the inner reinforcing structure is positioned, and an outer section surrounding the central section, the outer structure including four partially raised corner sections 78 extending from four respective corners of the outer section; a material loading assembly 70/72/74 connected to and supported by the top wall assembly; and a material unloading assembly 28/30/31/36 at a bottom portion of the compartment. 
Elvin-Jensen discloses the outer structure includes four partially raised corner sections 78 (Col 3:26-33) extending from four respective corners of the outer section but it does not the raised corners are L-shaped and the outer structure including four outer lips extending downwardly from the outer section. 
However, Hartley teaches that it was known in the art to have a bulk material shipping container having a top wall include four L-shaped partially raised corner sections 28/30 (Abstract and Para. 0031) extending from four respective corners of the outer section and the outer structure includes four outer lips (leg 32/leg 36) extending downwardly from the outer section.
The inventions of Elvin-Jensen and Hartley are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes an inlet and raised corners on the top wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the four partially raised corner sections in Elvin-Jensen by providing an L-shape and four outer lips as taught by Hartley for the purposes of providing an alternate shape of the raised corners to aid in the lifting of the container.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1 and further in view of Jackson US 3,595,424.
With regards to claims 9-10, treated as in claims 6 and 7 above, respectively.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claim 18, treated as in claims 11, 14 and 15 above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1 and further in view of Jackson US 3,595,424.
With regards to claims 19-20, treated as in claims 16 and 17 above, respectively.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
The Applicant argues the reference Elvin-Jensen fails to show an outer structure having an inner section with an opening formed therethrough, a central section surrounding the inner section or an outer section surrounding the central section and that the central section having top and bottom walls encapsulating an inner reinforcing structure positioned with an interior cavity as claimed, the Examiner respectfully disagree.  Although it is not numbered, Elvin-Jensen shows an outer structure top and bottom walls encapsulating an inner reinforcing structure (the top portion shown in Fig. 1 and the top and bottom walls shown in Fig. 2) and it is also described in (Col 1:34-45). Looking at the present application specification and drawings, there does not appear to be a difference between the outer structure and the top wall assembly.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736